Title: George Hay to Thomas Jefferson, 6 December 1813
From: Hay, George
To: Jefferson, Thomas


          Sir, Richmond. Decr. 6. 1813
          You must have the goodness to excuse my failure, to answer your late letter on the Subject of Michie’s motion in the general Court. I have been entirely occupied by various concerns, professional, political, & domestic.—I have now only to inform you that the intended motion was not made, nor did any person appear as far as I could learn, with a view to make it.—
          I am with great respect yr mo: ob. St.Geo Hay—
        